                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 NLMK PENNSYLVANIA, LLC, and
 NLMK INDIANA, LLC,                                 Case No. 2:21-cv-00273-WSS

                Plaintiffs,                         Hon. William S. Stickman
         v.
                                                    Electronically Filed
 UNITED STATES STEEL CORPORATION,

                Defendant.

    UNITED STATES STEEL CORPORATION’S RESPONSE IN OPPOSITION TO
                   PLAINTIFFS’ MOTION TO REMAND

       United States Steel Corporation (“U. S. Steel”) submits this Response and the

accompanying Memorandum of Law in opposition to Plaintiffs’ March 18, 2021 Motion to

Remand (Dkt. 18). For the reasons set forth in the accompanying Memorandum, which is

incorporated herein, Plaintiffs’ Motion to Remand should be denied. U. S. Steel properly

removed this case from the Allegheny County Court of Common Pleas pursuant to 28 U.S.C. §§

1331, 1355, 1441, 1442, and 1446.

       1.      Plaintiffs sue based on allegations that U. S. Steel’s conduct in Commerce’s

Section 232 process caused Commerce to wrongfully deny tariff exclusions to which Plaintiffs

were entitled. According to the Complaint, U. S. Steel misled the Department of Commerce into

wrongfully denying tariff exclusions to which Plaintiffs were entitled, causing Plaintiffs to pay

unwarranted tariffs. See Complaint, Dkt. 1-2, ¶¶ 8, 87-90 (“Compl.”). That claim lacks merit;

U. S. Steel provided truthful information to Commerce in full compliance with applicable

regulations, and Plaintiffs were never entitled to the exclusions they sought. Regardless,

Plaintiffs’ claims belong in federal court for three reasons.

       2.      First, federal jurisdiction is proper because the Complaint “necessarily raise[s] a

stated federal issue, actually disputed and substantial, which a federal forum may entertain
without disturbing any congressionally approved balance of federal and state judicial

responsibilities.” Grable & Sons Metal Prod., Inc. v. Darue Eng’g & Mfg., 545 U.S. 308, 314

(2005). Plaintiffs do not dispute that this case necessarily raises disputed federal questions. And

as explained in U. S. Steel’s Notice of Removal, those federal questions are of substantial

importance: the Complaint is a thinly-veiled attack on not only specific Commerce decisions but

also administration of the Section 232 tariffs in general. Moreover, there is no risk that hearing

this case in a federal forum will disturb the federal-state balance, as these uniquely federal

interests will rarely arise in state tort cases. This Court therefore has jurisdiction over the

Complaint under 28 U.S.C. § 1331.

       3.      Second, federal jurisdiction is proper because NLMK’s state-law claim is

completely preempted by federal law. See Beneficial Nat. Bank v. Anderson, 539 U.S. 1, 8

(2003). The fundamental interest Plaintiffs assert through this suit is their purported entitlement

to tariff exclusions they were denied by Commerce. But that interest cannot properly be

vindicated through a state-law cause of action. Instead, Plaintiffs had—and in fact pursued—a

federal cause of action to seek review of Commerce’s decisions. See 5 U.S.C. § 702; 28 U.S.C.

§ 2631(i); NLMK v. United States, Case No. 20-00050, Dkt. 63 (C.I.T. Nov. 12, 2020). Because

Congress intended that process to be exclusive, and because the interests implicated in this case

are uniquely federal, that cause of action completely preempts this state-law claim. See Aetna

Health Inc. v. Davila, 542 U.S. 200, 207-08 (2004).

       4.      Third, 28 U.S.C. § 1442(a)(1) permits removal when state litigation challenges

actions taken to assist a federal agency. The Section 232 tariffs at issue in this case were

imposed by Presidential Proclamation based on federal interests in national security and

regulating foreign commerce. To further those interests, the President also authorized




                                                   2
Commerce to allow exclusions from the tariffs for certain identified reasons. Commerce had

discretion over how to review exclusion requests, and opted to seek assistance from domestic

producers by inviting participation in an adversarial process. U. S. Steel accepted that invitation

and provided information in response to specific questions posed by Commerce following

procedures developed by Commerce. State-law claims based on that conduct threaten

interference with a federal program and are removable pursuant to Section 1442(a)(1).

          5.     None of the arguments in Plaintiffs’ Motion to Remand or supporting brief defeat

federal jurisdiction. While Plaintiffs attempt to frame this case as simple dispute over U. S.

Steel’s production capacity, that framing is belied by both the Complaint itself and the public

record. This case will turn on the validity, construction, and effect of federal regulations

governing Commerce’s process for reviewing exclusion requests. Those issues belong in federal

court.

          6.     For the foregoing reasons, and as explained in more detail in U. S. Steel’s

Memorandum, U. S. Steel’s removal was proper, and Plaintiffs’ Motion to Remand should be

denied.

          A proposed order is attached.




                                                  3
Dated: April 9, 2021                     Respectfully submitted,
                                           /s/ Andrew R. Stanton
                                         Andrew R. Stanton (Pa. #93409)
Leon F. DeJulius, Jr. (Pa. #90383)       Roy Powell (Pa. #37487)
Kelly C. Holt (Mass. #703505)*
                                         Tarek Abdalla (Pa. #59924)
JONES DAY                                Simone DeJarnett (Pa. #321045)
250 Vesey Street
                                         JONES DAY
New York, NY 10281                       500 Grant Street, Suite 4500
Tel: (212) 326-3939                      Pittsburgh, PA 15219
Fax: (212) 755-7306
                                         Tel: (412) 391-3939
lfdejulius@jonesday.com                  Fax: (412) 394-7959
kholt@jonesday.com
                                         astanton@jonesday.com
*Admitted pro hac vice                   rapowell@jonesday.com
                                         tabdalla@jonesday.com
                                         sdejarnett@jonesday.com

                                         Counsel for Defendant U. S. Steel




                                     4
                                CERTIFICATE OF SERVICE

       I hereby certify that this 9th day of April, 2021, I caused United States Steel

Corporation’s Response In Opposition To Plaintiffs’ Motion to Remand to be filed over the

Court’s electronic filing system, which will cause service to be made on all counsel of record.



                                                   /s/ Andrew R. Stanton
                                                  Andrew R. Stanton
                                                  Counsel for U. S. Steel
